    Case 6:12-cr-00017-RSB-CLR Document 103 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    ASHA K. SPAULDING,

                Movant,                                      CIVIL ACTION NO.: 6:15-cv-107

         v.                                                  (Case Nos.: 6:12-cr-17; 6:13-cr-1)

    UNITED STATES OF AMERICA,

                Respondent.


                                            ORDER

        On December 8, 2020, the Court ordered Movant Asha K. Spaulding to show cause why

she failed to respond to the Government’s Motion to Dismiss her Section 2255 Motion. (Doc. 36.) 1

The Court noted that it ordered Spaulding to respond to the motion to dismiss months prior, and it

forewarned Spaulding that her failure to respond to the Court’s show cause order could result in

dismissal of her Section 2255 motion for her failure to follow the Court’s orders. (Id. at pp. 1—

2.) Spaulding has entirely failed to respond to the Court’s Order and has taken no action to

prosecute this case. Moreover, it appears from the docket that Spaulding has failed to apprise the

Court of a change in her address. The Court mailed its December 8, 2020 Order to her at the last

address it has on file for her, but the Order was returned as undeliverable, (doc. 37). Despite the

Court ordering Spaulding to show cause and directing her to respond to the Motion to Dismiss,

she has failed to do so. Further, without a way to communicate with Spaulding, the Court cannot




1
  Citations herein are to the civil case docket, 6:15-cv-107. However, the Clerk of Court is DIRECTED
to also file this Order on the above-referenced criminal case dockets and to terminate the appropriate
motions in those case.
  Case 6:12-cr-00017-RSB-CLR Document 103 Filed 02/02/21 Page 2 of 2




administer this case. Thus, any measure other than dismissal will not suffice to remedy her

disregard of the Court’s orders and her failure to prosecute her Section 2255 Motion.

       For these reasons, the Court DISMISSES Spaulding’s Section 2255 Motion, (doc. 1),

WITHOUT PREJUDICE for Spaulding’s failure to follow this Court’s orders and failure to

prosecute this case.   The Court DENIES AS MOOT all pending motions including the

Government’s Motion to Dismiss, (doc. 21), and Spaulding’s Motion to Challenge Subject Matter

Jurisdiction, (doc. 28). The Court DIRECTS the Clerk of Court to enter the appropriate judgment

of dismissal and to CLOSE this case.

       SO ORDERED, this 2nd day of February, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
